Case 2:20-cv-07205-MCS-DFM Document 14 Filed 02/11/21 Page 1 of 1 Page ID #:297


                                                                 JS-6


                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



  ISRAEL MAGANA,                         Case No. CV 20-07205-MCS (DFM)

           Petitioner,                   JUDGMENT

              v.

  RAYMOND MADDEN,

           Respondent.


       Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that the Petition is denied and this action is
  dismissed without prejudice.



  Date: February 11, 2021                 ___________________________
                                          MARK C. SCARSI
                                          United States District Judge
